Citation Nr: 1009232	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for thyroid disorder, to 
include multi-nodular thyroid disease and hypothyroidism, as 
secondary to ionizing radiation exposure and/or 
chemoradiation treatment for service-connected non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1947 to June 
1948 and from December 1948 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO in Reno, Nevada currently has 
jurisdiction over the claim.

In May 2009, the Veteran appeared and testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder. 

The Board notes that an RO rating decision dated November 
2009 denied the Veteran's claim for a compensable rating for 
non-Hodgkin's lymphoma.  In December 2009, the Veteran 
submitted a "Notice of Disagreement" arguing his 
entitlement to a compensable rating.  However, the Veteran 
indicated that his entitlement to a compensable rating was 
premised upon his abnormal thyroid functioning, which is the 
subject of the service connection claim on appeal.

The Veteran is hereby advised that, if he believes he is 
entitled to a compensable rating for non-Hodgkin's lymphoma 
on a basis other than his thyroid functioning, he should 
clarify the basis of his disagreement with the RO's November 
2009 determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran primarily alleges that his thyroid disorder 
results from his exposure to ionizing radiation during his 
atomic atmospheric weapons test participation in Post-
Operation GREENHOUSE.  The Defense Threat Reduction Agency 
(DTRA) has determined that the Veteran was exposed to an 
external gamma dose of 18 REM, an external neutron dose of .5 
REM, an internal committed dose to the thyroid (alpha) of .1 
REM, and an internal committed dose to the thyroid (beta + 
gamma) of 7 REM.  In September 2007, VA's Chief Public Health 
and Environmental Hazards Officer (CPHEHO) opined that it was 
unlikely that the Veteran's thyroid nodular 
disease/hypothyroidism could be attributed to his level of 
inservice ionizing radiation exposure.

The Veteran has recently argued entitlement to service 
connection for his thyroid disorder as being caused or 
aggravated by chemoradiation treatment for service-connected 
non-Hodgkin's lymphoma.  Notably, this theory of causation 
must be considered by VA in deciding this claim.  See Bingham 
v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a service 
connection claim involves all possible theories of 
entitlement).

The Veteran has not been provided notice of the criteria for 
adjudicating a secondary service connection claim, and the RO 
has not considered this theory of entitlement.  It would be 
fundamentally unfair to the Veteran to decide this issue 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran's thyroid goiter was 
diagnosed in approximately March 1998, which preceded his 
chemotherapy and consolidation radiotherapy for non-Hodgkin's 
lymphoma by more than 1 year.  However, the Veteran has 
submitted medical treatise materials indicating that the 
thyroid gland is sensitive to radiation exposure, and has 
alleged that his need for increasing dosages of thyroid 
medications evidences aggravation of his thyroid disorder due 
to his chemoradiation treatment.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the Veteran's allegations and medical treatise 
information, the Board finds that medical opinion is 
necessary to determine whether the Veteran's thyroid disorder 
has been aggravated by chemoradiation treatment for service-
connected non-Hodgkin's lymphoma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding his secondary service connection claim 
theory under 38 C.F.R. § 3.310.  The RO must 
provide the Veteran notice of the criteria of 
38 C.F.R. § 3.310 in effect before and after 
October 10, 2006.  See 71 Fed. Reg. 52,744 
(September 7, 2006)(VA amended its regulation 
pertaining to secondary service connection, 
effective from October 10, 2006).

2.  Obtain the Veteran's records of treatment 
for his thyroid disorder at the Las Vegas, 
Nevada VA Medical Center since November 2009.

3.  After completion of the above, schedule the 
Veteran for appropriate VA examination to 
determine the nature and etiology of his thyroid 
disorder.  The claims file should be made 
available for review, and the examination report 
should reflect that such review occurred.  Upon 
physical examination of the Veteran and a review 
of the record, the examiner is requested to 
address the following questions:

      a) Is it at least as likely as not (50% 
probability or greater) that the Veteran's 
current thyroid disorder has been aggravated 
(i.e., permanently increased in severity) by the 
cumulative effects of his inservice radiation 
exposure and/or chemoradiation treatment for 
service-connected non-Hodgkin's lymphoma which 
is beyond the natural progress of the disorder?

      b) If aggravation is found, the examiner 
should indicate the date of onset and extent of 
aggravation if possible, and if this is not 
possible, the examiner should state as such.  

4.  Thereafter, readjudicate the claim which 
includes consideration of the Veteran's 
secondary service connection theory.  If the 
claim remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

